Citation Nr: 1733469	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  15-18 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for headaches, to include as due to undiagnosed illness, ionizing radiation, or styrene exposure.  

2.  Entitlement to service connection for fatigue, to include as due to undiagnosed illness, ionizing radiation, or styrene exposure.    


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1995 to June 1997; January 1998 to July 2002; August 2002 to February 2003; and September 2003 to October 2004.  

These matters come before the Board of Veterans' Appeals (Board) from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  These claims were subsequently remanded by the Board in June 2016 and February 2017 for additional development that has since been completed.  Stegall v. West, 11 Vet. App. 268 (1998).

In June 2017, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) regarding these claims.  A transcript of this hearing has been associated with the claims file.      

The Veteran is currently self-represented.  See 38 C.F.R. § 14.631, 20.600 (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to service connection for headaches and fatigue, to include as due to undiagnosed illness, ionizing radiation, or styrene exposure.  

The Board recognizes that these claims have been the subject of two prior remands, as set forth above.  Regrettably, review of the claims file indicates that further development must be undertaken prior to the adjudication of these claims.  Given the complex procedural history of this case, the Board will address each remand directive in turn.

Periods of Service

At the outset, the Board notes that the claims file contains conflicting information regarding the Veteran's military service.  To date, the Veteran has confirmed active duty from June 1995 to June 1997; January 1998 to July 2002; August 2002 to February 2003; and September 2003 to October 2004.  However, the Veteran has indicated an additional period of service extending through 2005 or 2006.  See hearing transcript, p. 9.  

Generally, service connected may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  As such, it is imperative that the Board be able to identify all periods of qualifying military service in assessing a veteran's claim for entitlement to service connection.  Thus, the Board finds that further development must now be undertaken to confirm the full extent of the Veteran's military service, such that all corresponding illnesses and events may be properly considered in assessing the Veteran's claims.  

VA Treatment Records

Next, the Board finds that certain VA treatment records may be missing from the claims file.  To date, VA treatment records spanning July 2006 to February 2017 have been associated with the claims file.  However, the Veteran has indicated that the records obtained may be incomplete.  See hearing transcript, p. 10.  Further, the Veteran has indicated that he began soliciting VA medical treatment in 2004.  See hearing transcript, p. 7.

The duty to assist obligates VA to obtain any records that may be pertinent to a veteran's claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  As such, the RO must now undertake all reasonable efforts to obtain a complete copy of the Veteran's VA treatment records from 2004 to the present.  

Private Treatment Records

During the June 2017 hearing, the Veteran indicated that he received private medical treatment through a non-profit organization known as Veterans Team Recovery Integrative Immersion Process (Vet TRIIP).  See hearing transcript, p. 5.  To date, it does not appear that said treatment records have been requested or otherwise obtained.  As these records are likely relevant to the Veteran's claims, all reasonable efforts must now be made to obtain them.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  

VA Examinations

The Veteran has undergone multiple VA examinations in connection with his claims, most recently in November 2016.  However, the Board finds that these examinations are inadequate for the purpose of adjudicating the Veteran's claims, particularly for their failure to address an April 2016 VA treatment record diagnosing the Veteran with chronic fatigue syndrome, and the Veteran's purported history of in-service radiation and styrene exposure.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  As such, the Board finds that a remand is now warranted such that adequate VA examinations, contemplative of the Veteran's complete service and medical history, may be obtained.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake exhaustive measures to confirm the Veteran's periods of service, to include active duty for training (ACDUTRA), inactive duty for training (INACDUTRA), and reserve service.  

Upon the completion  of said development, the RO should prepare a memorandum clearly identifying:

i. The dates and nature (i.e., active duty, ACDUTRA, INACDUTRA, reserve period) of each period of service;

ii.  Any periods of foreign service completed by the Veteran (to include assignments to Qatar and Afghanistan);

iii. Whether the Veteran had known exposure to radiation or styrene at any time during his military service.  

Note: if it is found that the Veteran was exposed to ionizing radiation during service, the RO must follow the procedural requirements as set forth in 38 C.F.R. § 3.311 (2016).  

2.  If it is found that the Veteran had a period of service not previously known to VA, the RO must ensure that the Veteran's service personnel and treatment records are obtained and associated with the claims file.  

3.  Obtain and associate with the record a complete copy of the Veteran's VA treatment records from January 2004 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran should be so notified in writing.

4.  Contact the Veteran and request that he identify all private providers of medical treatment for his claimed disabilities since service, including through the Vet TRIIP program.  Request that the Veteran provide authorization for release of all identified private medical records to VA. All actions to obtain the requested records should be fully documented in the record.  The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

5.  Thereafter, schedule the Veteran for new VA examination(s) to assess the nature and etiology of his claimed headaches and fatigue.  If it will not unduly delay the administration of these examinations, it is requested that they be provided by a VA contract physician, rather than at a VA medical center, as per the Veteran's request.  

The claims file must be made available to and reviewed by the examiner(s), and the examiner(s) should clearly indicate that such file review has been undertaken.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

The examiner(s) should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner(s) should provide a fully reasoned explanation.

The examiner(s) must indicate the following:

a.  Has the Veteran exhibited objective manifestations of a qualifying chronic disability (to include chronic fatigue syndrome or fibromyalgia) per the provisions of 38 C.F.R. § 3.317 at any time during the rating period on appeal?

i.  If so, did the Veteran's symptoms come to manifest during the Veteran's period(s) of active duty in the Southwest Asia theater of operations, or to a degree of 10 percent or more prior to December 31, 2016?

ii.  Can the Veteran's symptoms be otherwise attributed to a known clinical diagnosis?

b.  Has the Veteran presented with headache and/or fatigue disabilities (other than chronic fatigue syndrome, as addressed above) at any time during the rating period on appeal?

i.  If so, opine whether it is at least as likely as not (50 percent probability or more) that each disability began in service, was caused by service, or is otherwise related to service?  

In reaching this conclusion, the examiner must specifically address the Veteran's purported in-service exposure to styrene and radiation, and several buddy statements received in May 2015 (dated March and April 2004) regarding in-service events and illnesses.  

In formulating these opinions, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  Readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case to the Veteran and provide an appropriate period for response.


[CONTINUED ON NEXT PAGE]

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




